Citation Nr: 1014653	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-099 89A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. Chapter 18 for a 
child born with birth defects.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served 14 years and one month of active duty, of 
which almost two years was spent in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 


FINDING OF FACT

R.P. died in May 2009, prior to the issuance of a decision on 
this matter.  


CONCLUSION OF LAW

Due to the death of R.P., the Board has no jurisdiction to 
adjudicate the merits of this claim at this time and the 
February 2010, decision is vacated. 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

Unfortunately, R.P. died in May 2009, prior to the Board's 
February 2010 decision.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  

Because of the death of the appellant in May 2009, in 
February 2010 the Board lacked jurisdiction to adjudicate the 
issue on appeal.  Accordingly, the February 2010 decision is 
VACATED.  This appeal on the merits has become moot by virtue 
of the death of R.P. and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a);38 C.F.R. § 20.1302 
(2009).


ORDER

The February 19, 2010, Board decision addressing the issue of 
benefits under 
38 U.S.C. Chapter 18 for a child born with birth defects is 
vacated and the appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


